Citation Nr: 0740361	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-32 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for neuropathy of the 
right ulnar nerve and right forearm and hand injury.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1962.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for neuropathy of the right ulnar nerve and right 
forearm and hand injury


FINDING OF FACT

In a December 2007 statement in support of claim, the veteran 
withdrew his appeal concerning whether new and material 
evidence had been submitted to reopen a claim for service 
connection for neuropathy of the right ulnar nerve and right 
forearm and hand injury.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the 
issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for neuropathy of 
the right ulnar nerve and right forearm and hand injury have 
been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).

In a written statement in support of claim dated in December 
2007, the appellant withdrew his appeal as to the issue of 
whether new and material evidence has been submitted for 
service connection for neuropathy of the right ulnar nerve 
and right forearm and hand injury.  As the appellant has 
withdrawn his appeal, there remain no allegations of errors 
of fact or law for appellate consideration concerning this 
issue.  Therefore, the Board therefore has no jurisdiction to 
review the issue.

Accordingly, the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for neuropathy of the right ulnar nerve and right forearm and 
hand injury is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


